Citation Nr: 0639983	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1969 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which granted the veteran's claim for service connection 
for PTSD and assigned an initial 30 percent rating 
retroactively effective from August 20, 2002.  He appealed 
for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  In a more recent June 2006 
decision, during the pendency of his appeal, the RO increased 
the rating for his PTSD to 50 percent, with the same 
effective date as his prior rating.  He since has continued 
to appeal, requesting an even higher initial rating.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the highest possible rating unless he specifically 
indicates otherwise).  In October 2006, to support his claim, 
he testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, 
nightmares, difficulties sleeping, irritability, anxiety, 
depression, isolation, and difficulties with interpersonal 
relationships; in February 2006 his Global Assessment of 
Functioning (GAF) score was 48 on one occasion and 50 on 
another - which, overall, indicates he has severe social and 
occupational impairment.

2.  The veteran's PTSD does not, however, result in total 
occupation and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria are met for an even higher 70 percent rating, 
but no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In August 2002, the RO provided the veteran with a VCAA 
letter concerning his claim for service connection for PTSD, 
which was granted in the October 2002 rating decision.  As 
mentioned, he appealed, requesting a higher initial rating.  
In June 2003, the RO provided him with a VCAA letter 
concerning his request for a higher initial rating for PTSD.  
The June 2003 letter apprised him of the type of evidence 
needed to support his claim that was not on record at the 
time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the June 2003 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
The letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Recently, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 
484-486 (2006).  The Court found that the notice requirements 
are also applicable to the initial disability rating 
assigned.  Id.  Specifically, VA must notify the claimant 
that "should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the June 2003 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support his claim for a 
higher initial rating that was not on record at the time the 
letter was issued (including examples of the types of medical 
and lay evidence that could be provided), the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  A more recent September 2006 
letter notified him that schedular or extraschedular 
disability ratings would be determined by applying relevant 
diagnostic codes in the rating schedule. This information was 
also provided to him in the June 2004 statement of the case 
(SOC).  So the June 2004 SOC, along with the September 2006 
letter, satisfied the VCAA notice requirements as expressed 
by the Court in Dingess.  
See Dingess, 19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  This also applies to the notification provisions 
outlined in Dingess.  Dingess, 19 Vet. App. at 489.  Here, 
the VCAA notice concerning his claim for a higher initial 
rating was sent in June 2003 - after the RO's initial 
adjudication of his claims in October 2002.  But in cases 
such as this, where a veteran appeals the initial rating 
assigned for his disabilities, just after establishing 
service connection to it (i.e. downstream issue), it is 
impossible for VA to comply with the timing requirements 
specified in Pelegrini II.  To do so would require VA to 
anticipate the issues the veteran will appeal, if any.  In 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).   

Here, the June 2003 VCAA notice provided the veteran with 
ample opportunity to respond before the most recent August 
2006 SSOC, wherein the RO readjudicated his claim based on 
the additional evidence that had been obtained since the 
initial rating decision in question, and SOC.  He responded 
to the June 2003 letter by stating he was receiving treatment 
at the Fort Myers Outpatient Clinic (see VA Form 21-4138).  
These records have since been obtained.  In addition, in 
August 2003, he submitted a statement in support of his claim 
describing the severity of his PTSD (see VA Form 21-4138).  
He has not otherwise indicated he has any additional 
information or evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini II, 18 Vet. App. at 122-24, and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in October 2002 and February 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as mentioned, in 
October 2006, he testified at a hearing before the 
undersigned VLJ.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But as already alluded to, when the veteran has 
timely appealed the rating initially assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether his rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others.  See Fenderson, 12 Vet. App. at 
125-26.



The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The requirements for ratings at the various levels are as 
follows:

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  



A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

During his October 2006 hearing, the veteran testified that 
he spent most of his time at home and could only go out for 2 
hours at a time without becoming severely anxious (see Hr'g. 
Tr., pgs. 4-5).  He said he had been estranged from his son 
since 1993 (pg. 4).  He had a common law wife, but she left 
him reportedly after he tried to choke her (pg. 5).  He last 
worked in 2000, and feels he cannot work anymore because 
people irritate him and he has episodes where he blacks out 
and cannot control himself (pg. 6-7).  

Private medical records indicate the veteran also has several 
physical disabilities, as opposed to mental - including 
chronic obstructive pulmonary disease (COPD), severe 
emphysema, and a low back disability.  In November 2000, he 
filed a VA claim for special monthly pension (SMP) based on 
his need for aid and attendance or being housebound.  He 
claimed these physical disabilities prevented him from 
leaving his home and being gainfully employed.  His claim was 
denied in January 2002.  He reiterated during his more recent 
October 2006 hearing that he receives disability benefits 
from the Social Security Administration (SSA) on account of 
these physical ailments, not because of his PTSD.

The report of the October 2002 VA examination indicates the 
veteran reported having nightmares a few times per month, 
being isolated, and difficulties sleeping and concentrating.  
He also said he had intrusive thoughts, avoidance tendencies, 
and irritability.  On objective mental examination, his 
affect was appropriate, although he had a pained expression; 
there was no evidence of dramatization or manipulation; he 
was alert, cooperative, without psychosis or suicidal 
ideation.  The examiner stated the veteran had chronic 
symptoms of PTSD, moderate to severe in nature, and assigned 
a GAF score of 55.  The examiner said PTSD impaired the 
veteran's work and social abilities, but did not preclude 
employment.



VAOPT records indicate the veteran complained of chronic 
depression, anxiety, irritability, and difficulty sleeping.  
In July 2003, he reported improvement with medication, but 
these symptoms worsened in August 2004 after a hurricane 
destroyed his apartment and he had to move in with his father 
and brother.  He also reported improvement in June 2005, but 
his symptoms again worsened in February 2006.  From February 
2003 through September 2005, he was assigned a GAF score of 
52.  In February 2006, he was assigned a GAF score of 48.

The report of the February 2006 VA examination indicates the 
veteran reported he had nightmares three times per week and 
felt increasingly irritable.  His affect was somewhat 
depressed and he was assigned a GAF score of 50.  The 
examiner said the veteran's outlook was guarded in view of 
his somewhat poor response to psychiatric outpatient 
treatment.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  A GAF of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60, 
in comparison, is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

In summary, the veteran's PTSD symptoms have wavered from 
moderate to severe.  VAOPT records show that at times he has 
reported improvement with medication, but at other times he 
felt the medication was not working.  It appears his 
condition has not stabilized.  For this reason, the Board 
finds that the evidence for and against granting a higher 70 
percent rating for his PTSD is about evenly balanced 
(i.e., in relative equipoise).  So the benefit of the doubt 
will be resolved in his favor and a higher 70 percent rating 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

An even higher 100 percent rating, however, is not warranted.  
The veteran's PTSD does not result in total occupation and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

And to the extent the severity of the veteran's PTSD has 
waxed and waned, he is receiving the higher 70 percent rating 
for the entire appeal period at issue, thereby negating any 
need to discuss whether his rating should be "staged" 
under Fenderson.


ORDER

A higher 70 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


